NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1552-18T1

M.R.,

          Appellant,

v.

D.H.,

     Defendant-Respondent.
__________________________

                    Submitted October 2, 2019 – Decided January 6, 2020

                    Before Judges Fasciale and Mitterhoff.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Mercer County,
                    Docket No. FD-11-0088-78.

                    Eric M. Arnovitz, attorney for appellant Middlesex
                    County Board of Social Services.

                    Steven M. Cytryn, attorney for respondent.

PER CURIAM

          Plaintiff, the Middlesex County Board of Social Services (MCBSS),

appeals from a November 1, 2018 order vacating MCBSS's 1991 child-support
judgment against defendant D.H. Judge Brian McLaughlin determined that

enforcement of the judgment was time-barred by the twenty-year statute of

limitations set forth in N.J.S.A. 2A:14-5. The judge also found that enforcement

of the judgment would be inequitable given MCBSS's failure to take any action

to enforce or revive the judgment for over twenty-seven years. We affirm,

substantially for the reasons set forth in Judge McLaughlin's written statement

of reasons, adding the following brief remarks.

      We discern the following facts from the record. Defendant and M.R. were

never married but had two children. Both children are now in their forties. M.

R. passed away on June 17, 1989.1 On June 18, 1991, two years after M.R.'s

death, plaintiff obtained a judgment against defendant for $15,170, allegedly for

public assistance provided to defendant's children when they were minors. 2

Twenty-seven years after the entry of judgment, defendant settled a claim for

personal injuries against Best Buy. After defendant's personal injury attorney


1
   Samuel Peterson, who the court appointed as the administrator of M.R.'s
estate, passed away in or about 2001.
2
   There is nothing in the record to establish whether the judgment was for
"public assistance" for defendant's children or for unpaid child support;
therefore, it is not clear whether defendant owed these funds to the State or to
M.R. We note that the judgment search on the judiciary website lists plaintiff
as the creditor and identifies the debt as "probation child support."
                                                                         A-1552-18T1
                                       2
requested a child support judgment search as required by N.J.S.A. 2A:17-

56.23b(b)(2), the attorney was advised of the outstanding 1991 judgment. After

plaintiff indicated it would not execute a warrant to satisfy judgment unless

payment was received in full, defendant filed the within action seeking to vacate

the judgment as time-barred, and on the grounds that enforcement would be

inequitable given plaintiff's failure to take any action either to enforce the

judgment or revive it in the intervening twenty-seven years.

      By order and written opinion dated October 18, 2018, Judge McLaughlin

granted defendant's application and vacated the 1991 judgment. The judge

found that although child support judgments may be prioritized over other

judgments under N.J.S.A. 2A:17-56.23b, "the statute, by its own terms, did not

carve out an exception to the limitations period . . . set forth in N.J.S.A. 2A:14 -

5." Citing our Supreme Court's decision in Goff v. Hunt, 6 N.J. 600, 607 (1951),

the judge reasoned that "specific statutory construction will prevail over a

general provision with which it is in potential conflict." The judge also found

that equity favored granting the relief requested by defendant, explaining that

"the child support obligee has been dead for nearly 30 years, the children have

long since been emancipated, and plaintiff . . . neither took prior steps to enforce



                                                                            A-1552-18T1
                                         3
the judgment, nor [sought] to revive the judgment prior to its expiration by

instituting a proceeding under N.J.S.A. 2A:14-5."

      This appeal ensued. On appeal, plaintiff presents the following argument

for our review:

            POINT I

            THE JUDGMENT AGAINST                    RESPONDENT
            SHOULD NOT BE VACATED.

            A. The Legislature Intended To Exclude Child Support
            Judgments from the [Twenty]-year Limitations On
            Actions.

            B. The Legislature Was Aware Of The Provisions Of
            N.J.S.A. 2A:17-56.23b.

            C. The Vacating Of The Judgment Is Against Public
            Policy.

            D. Child Support Judgments Are Also Given Special
            Status Under Federal Law.

      The resolution of this appeal turns on the statutory interpretation of two

statutes: N.J.S.A. 34:11-56a25.2, which establishes the priority of child support

judgments as a lien against the net proceeds of a verdict or settlement, and

N.J.S.A. 2A:14-5, which establishes a twenty-year statute of limitations for the

enforcement of judgments. We review issues of statutory construction de novo.

Cashin v. Bello, 223 N.J. 328, 335 (2015).       A principle tenet of statutory

                                                                         A-1552-18T1
                                       4
interpretation is that the court aims to "ascertain and effectuate the Legislature's

intent." Ibid. "To do that, we look first to the statute's actual language and

ascribe to its words their ordinary meaning." Kean Fed'n of Teachers v. Morell,

233 N.J. 566, 583 (2018) (citation omitted). Where a statute's legislative intent

"is clear on its face, the court need not look beyond the statutory terms to

determine the legislative intent." Johnson Mach. Co. v. Manville Sales Corp.,

248 N.J. Super. 285, 304 (App. Div. 1991) (quoting State v. Churchdale Leasing,

Inc., 115 N.J. 83, 101 (1989)).

      N.J.S.A. 2A:17-56.23b(b)(2) imposes a duty upon attorneys, insurance

companies and other agents to request a child support judgment search prior to

distributing the proceeds of any lawsuit, civil judgment, civil arbitration award,

inheritance or workers' compensation award.          If the search reveals a child

support judgment, the statute dictates that the judgment is a lien against the net

proceeds of any settlement or other recovery. N.J.S.A. 2A:17-56.23b(a). The

statute further provides that the lien shall stay the distribution of the net proceeds

to the prevailing party or beneficiary until the child support judgment is satisfied

in full. Ibid.

      As Judge McLaughlin noted, however, the statute does not, explicitly or

implicitly, create an exception for child support judgments from N.J.S.A. 2A:14-

                                                                              A-1552-18T1
                                          5
5, the limitations law generally applicable to all judgments. To the contrary,

N.J.S.A. 2A:17-56.23a expressly states that child support judgments, "once

docketed with the Clerk of the Superior Court, shall have the same force and

effect, be enforced in the same manner and be subject to the same priorities as a

civil money judgment entered by the court." The plain language of the statute

clearly demonstrates that the legislature intended child-support judgments to

have equal, but not superior, status vis a vis all other civil judgments. See

Johnson Mach. Co., 248 N.J. Super. at 304.

      Equally clear is the language of N.J.S.A. 2A:14-5, which provides that

"[a] judgment in any court of record in this state may be revived by proper

proceedings or an action at law may be commenced thereon within [twenty]

years next after the date thereof, but not thereafter." Here, plaintiff failed to

take any action to enforce or revive the judgment in the twenty-seven

intervening years between entry of the judgment and its learning of the Best Buy

settlement. Therefore, plaintiff's belated attempt to seek enforcement of the

expired judgment is unquestionably time-barred.

      To the extent we have not specifically addressed any remaining arguments

raised by the parties, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

                                                                         A-1552-18T1
                                       6
Affirmed.




                A-1552-18T1
            7